



Exhibit 10.r
POLARIS INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
 
Polaris Inc.
2100 Highway 55
Medina, MN 55340
 
 





FIRST NAME, MIDDLE NAME, LAST NAME
ADDRESS
CITY STATE COUNTRY ZIPCODE
 
Grant Number:
Plan:
ID: 
 
 
 
 





In accordance with the terms of the Polaris Inc. 2007 Omnibus Incentive Plan (As
Amended and Restated April 25, 2019) (the "Plan"), Polaris Inc. (the “Company”)
hereby grants to you, the Participant named above, an award of Restricted Stock
Units involving the number of such Units set forth in the table below. The terms
and conditions of this Award are set forth in this Agreement, consisting of this
cover page, the Award Terms and Conditions on the following pages, and in the
Plan document, a copy of which has been made available to you. Unless the
context indicates otherwise, any capitalized term that is not defined in this
Agreement will have the meaning set forth in the Plan as it currently exists or
as it is amended in the future.


Number of Restricted Stock Units Granted:
_____________
Grant Date:
_____________, 20__
Vesting Schedule:
 



All terms, provisions and conditions applicable to Restricted Stock Unit Awards
set forth in the Plan and not set forth in this Agreement are incorporated by
reference into this Agreement.


By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all the terms and conditions
contained in this Agreement and in the Plan. You acknowledge that you have
received and reviewed these documents and that they set forth the entire
agreement between you and the Company regarding your rights and obligations in
connection with this Restricted Stock Unit Award.




POLARIS INC.
                        
/s/ James P. Williams


James P. Williams
SVP, CHRO




















Attachments: Award Terms and Conditions





--------------------------------------------------------------------------------





Polaris Inc.
2007 Omnibus Incentive Plan
(As Amended and Restated April 25, 2019)
Restricted Stock Unit Award Agreement


Award Terms and Conditions


1.
Award of Restricted Stock Units. The Company hereby confirms the grant to you,
as of the Grant Date and subject to the terms and conditions of this Agreement
and the Plan, of the number of Restricted Stock Units identified on the cover
page of this Agreement (the "Units"). Each Unit represents the right to receive
one Share of the Company’s Common Stock. The Units granted to you will be
credited to an account in your name maintained by the Company. This account will
be unfunded and maintained for book-keeping purposes only, with the Units simply
representing an unfunded and unsecured obligation of the Company.



2.
Restrictions Applicable to Units. Neither this Award nor the Units subject to
this Award may be sold, assigned, transferred, exchanged or encumbered other
than by will or the laws of descent and distribution. Any attempted transfer in
violation of this Section 2 will be void and ineffective. The Units and your
right to receive Shares in settlement of the Units under this Agreement will be
subject to forfeiture except to extent the Units have vested as provided in
Section 4.



3.
No Shareholder Rights. The Units subject to this Award do not entitle you to any
rights of a shareholder of the Company’s Common Stock, including with respect to
dividends or dividend equivalents. You will not have any of the rights of a
shareholder of the Company in connection with the grant of Units subject to this
Agreement unless and until Shares are issued to you upon settlement of the Units
as provided in Section 5.



4.
Vesting and Forfeiture of Units. The Units will vest at the earliest of the
following times and to the degree specified. For purposes of this Agreement, use
of the terms “employment” and “employed” refers to providing services to the
Company and its Affiliates in the capacity of an Employee, Nonemployee Director
or Third-Party Service Provider.



(a)
Scheduled Vesting. The Units will vest in accordance with the Vesting Schedule
set forth on the cover page to this Agreement, so long as your employment has
been continuous since the Grant Date.



(b)
Change of Control. If a Change of Control occurs while you continue to be
employed and before all of the Units have otherwise vested in accordance with
the Vesting Schedule, then the following shall apply:



(1)
If this Award is continued, assumed or replaced in connection with a Change of
Control but you experience an involuntary termination of employment for reasons
other than Cause, or you terminate your employment for Good Reason (as defined
below), and in either case such termination occurs within one year after the
Change of Control, then all of the Units subject to this Award shall vest as of
the termination date.



(2)
If this Award is not continued, assumed or replaced in connection with a Change
of Control, then all of the Units subject to this Award shall vest as of the
date of the Change of Control.



For purposes of this Section 4(b), “Good Reason” means, without your express
written consent, (i) any material reduction in the scope of your authority,
duties or responsibilities; (ii) any material reduction in your base
compensation; (iii) any material change in the geographic location of your
principal place of employment; or (iv) any action or inaction that constitutes a
material breach by the Company of any agreement under which you provide services
to the Company. Good Reason shall not, however, exist unless you have first
provided written notice to the Company of the initial occurrence of one or more
of the events under clauses (i) through (iv) above within ninety (90) days of
the event’s occurrence, and such event is not fully remedied by the Company
within thirty (30) days after the Company’s receipt of written notice from you.


(c)
Forfeiture of Unvested Units. If your employment terminates prior to the final
scheduled Vesting Date under circumstances other than as set forth in Section
4(b), all unvested Units shall immediately be forfeited.






--------------------------------------------------------------------------------







5.
Settlement of Units. After any Units vest pursuant to Section 4, the Company
will, as soon as practicable (but no later than the later of (i) the end of the
calendar year in which such Units vest or (ii) the 15th day of the third
calendar month after the vesting date), cause to be issued and delivered to you,
or to your designated beneficiary or estate in the event of your death, one
Share in payment and settlement of each vested Unit. Delivery of the Shares will
be effected by the issuance of a stock certificate, by an appropriate entry in
the stock register maintained by the Company’s transfer agent with a notice of
issuance provided, or by the electronic delivery of the Shares to a designated
brokerage account, will be subject to satisfaction of withholding tax
obligations as provided in Section 6 and compliance with all applicable legal
requirements as provided in Section 19.6 of the Plan, and will be in complete
satisfaction and settlement of such vested Units. The Company will pay any
original issue or transfer taxes with respect to the issuance and delivery of
the Shares to you, and all fees and expenses incurred by it in connection
therewith.



6.
Withholding Taxes. The Company will make such provisions for the withholding or
payment of taxes as it deems necessary under applicable law. Unless expressly
agreed otherwise between you and the Company, the Company will satisfy any
withholding or payment of taxes by delivering a number of Shares with respect to
the Units that is net of taxes and applicable withholdings, unless the Company
determines otherwise in its sole discretion, in which case the Company will have
the right to deduct from payments of any kind otherwise due to you or
alternatively to require you to remit to the Company an amount in cash, by wire
transfer of immediately available funds, certified check or such other form as
may be acceptable to the Company, sufficient to satisfy at the time when due any
federal, state, or local taxes or other withholdings of any kind required by law
to be withheld with respect to the Units.



7.
Compensation Recovery. Notwithstanding any other provision of this Agreement,
this Award and any Shares or cash received in settlement thereof will be subject
to (i) to the extent applicable to you, the Company’s Executive Compensation
Clawback Policy as in effect from time to time; and (ii) forfeiture to or
reimbursement of the Company under the circumstances and to the extent provided
in Section 304 of the Sarbanes-Oxley Act of 2002 if you are one of the
individuals expressly subject to such Section 304 or if you knowingly or grossly
negligently engaged in the misconduct, or knowingly or grossly negligently
failed to prevent the misconduct which resulted in material noncompliance by the
Company with any financial reporting requirement under the securities laws and
as a result of which the Company was required to prepare an accounting
restatement.



8.
Governing Plan Document. This Agreement and Award are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.



9.
Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.



10.
Entire Agreement; Amendment; Severability. This Agreement and the Plan embody
the entire understanding of the parties regarding the subject matter hereof and
will supersede all prior agreements and understandings, oral or written, between
the parties with respect thereto. Except as otherwise provided in Section 15.4
of the Plan, no change, alteration or modification of this Agreement may
adversely affect in any material way your rights under this Agreement without
your prior written consent. If any provision of this Agreement or the
application of any provision hereof is declared to be illegal, invalid, or
otherwise unenforceable by a court of competent jurisdiction, the remainder of
this Agreement will not be affected thereby.



11.
Certain References. References to you in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to your
executors or administrators, or to the person or persons to whom all or any
portion of the Units may be transferred by will or the laws of descent and
distribution, will be deemed to include such person or persons.



12.
Notices. Unless and until some other address is so designated, all notices or
communications by you to the Company will be mailed or delivered to the Company
at:



Polaris Inc.
Attn: Chief Human Resources Officer
2100 Highway 55, Medina, Minnesota 55340





--------------------------------------------------------------------------------







With a copy to:


Polaris Inc.
Attn: General Counsel
2100 Highway 55, Medina, Minnesota 55340


13.
Choice of Law. This Agreement will be governed by, and interpreted and enforced
in accordance with, the laws of the state of Minnesota (without regard to its
conflicts or choice of law principles).



14.
Electronic Delivery. The Company may deliver any documents or notices related to
this Award by electronic means, including through its third-party stock plan
administrator. You hereby consent to receive all applicable documentation by
electronic delivery and to participate in the Plan through an on-line (and/or
voice activated) system established and maintained by the Company or the
Company’s third-party stock plan administrator.





*    *    *    *    *







